    Case: 1:18-cv-03550 Document #: 84 Filed: 03/11/19 Page 1 of 4 PageID #:499




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION



ELIZABETH AGUILERA, CRYSTAL                             Case No. 1:18-cv-03550
RUSSELL, TERESA DISALVO, EMMA
MENDOZA, and SHAUNTIQUEA FOSTON,                        Hon. Edmond Chang
individually and on behalf of themselves and
all others similarly situated.,

              Plaintiffs,

       vs.
NuWave, LLC,

              Defendant.



        SECOND JOINT MOTION FOR ENTRY OF STIPULATED ORDER RE:
                  EXTENDING THE BRIEFING SCHEDULE

       Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, the undersigned Plaintiffs

and Defendant jointly move for entry of a stipulated order regarding extending the briefing

schedule.

   1. On March 4, 2019, the Court entered a Minute Entry granting the agreed extension

       motion [Doc 75] on the ESI discovery – motion briefing schedule.

   2. The parties have continued meeting and conferring on the ESI process. The parties

       believe further meet and confer is in the best interests of the parties in resolving the

       current dispute.

   3. Currently, Plaintiffs’ opening brief is due on March 11, 2019.

   4. To facilitate the meet and confer process, the parties agree to a 10-day extension on the

       briefing schedule.
   Case: 1:18-cv-03550 Document #: 84 Filed: 03/11/19 Page 2 of 4 PageID #:499




   5. Accordingly, Plaintiffs shall file their opening brief on ESI issues on March 21, 2019.

   6. Defendant shall file its responsive pleading on April 11, 2019.

   7. Plaintiffs shall file their reply brief on April 18, 2019.



DATED: March 11, 2019                      PEARSON, SIMON & WARSHAW, LLP


                                           By: /s/ Melissa S. Weiner
                                                          MELISSA S. WEINER

                                           Melissa S. Weiner, Esq.
                                           PEARSON, SIMON & WARSHAW, LLP
                                           800 LaSalle Avenue
                                           Suite 2150
                                           Minneapolis, MN 55402
                                           Telephone: (612) 389-0600
                                           Facsimile: (612) 389-0610

                                           Jeffrey M. Ostrow, Esq.
                                           Jonathan M. Streisfeld, Esq.
                                           Joshua R. Levine, Esq.
                                           KOPELOWITZ OSTROW FERGUSON
                                           WEISELBERG GILBERT
                                           2800 Ponce de Leon Blvd.
                                           Suite 1100
                                           Coral Gables, FL 33134
                                           Telephone: (305)529-8858
                                           Facsimile: (954)525-4300

                                           Hassan A. Zavareei, Esq.
                                           TYCKO & ZAVAREEI LLP
                                           1828 L Street, NW
                                           Suite 1000
                                           Washington, DC 20036
                                           Telephone: (202) 973-0900
                                           Facsimile: (202) 973-0950




                                                  2
   SECOND JOINT MOTION FOR ENTRY OF STIPULATED ORDER RE: EXTENDING THE BRIEFING
                                    SCHEDULE
   Case: 1:18-cv-03550 Document #: 84 Filed: 03/11/19 Page 3 of 4 PageID #:499




                                  Douglas A. Millen, Esq.
                                  Robert J Wozniak, Esq.
                                  Brian M Hogan, Esq.
                                  FREED KANNER LONDON & MILLEN LLC
                                  2201 Waukegan Road
                                  Suite 130
                                  Bannockburn, IL 60015
                                  Telephone: (224) 632-4500
                                  Facsimile: (224) 632-4521

                                  Attorneys for Plaintiffs



DATED: March 11, 2019             PALMERSHEIM & MATHEW LLP


                                  By: /s/ Anand C. Mathew
                                                ANAND C. MATHEW

                                  Anand C. Mathew, Esq.
                                  Palmersheim & Mathew LLP
                                  401 N. Franklin Street,
                                  Suite 4S
                                  Chicago, IL 60654
                                  Telephone: (312) 319-1791
                                  acm@thepmlawfirm.com

                                  Attorneys for Defendant




                                         3
   SECOND JOINT MOTION FOR ENTRY OF STIPULATED ORDER RE: EXTENDING THE BRIEFING
                                    SCHEDULE
    Case: 1:18-cv-03550 Document #: 84 Filed: 03/11/19 Page 4 of 4 PageID #:499




                                  CERTIFICATE OF SERVICE

       I, Melissa S. Weiner, hereby certify that on March 11, 2019, a copy of the foregoing

SECOND JOINT MOTION FOR ENTRY OF STIPULATED ORDER RE: EXTENDING THE

BRIEFING SCHEDULE was filed with the Clerk of the Court using the CM/ECF system which

will send notification of such filing to all attorneys of record.

                                                        /s/ Melissa S. Weiner
                                                        Melissa S. Weiner




                                                    4
    SECOND JOINT MOTION FOR ENTRY OF STIPULATED ORDER RE: EXTENDING THE BRIEFING
                                     SCHEDULE
